Exhibit 10.10

FTI Consulting, Inc.

2017 Omnibus Incentive Compensation Plan

Cash Unit Award Agreement

To ______________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of _______ cash units (the “Units”) pursuant to the FTI
Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June
7, 2017, as amended or restated from time to time (the “Omnibus Plan”),
conditioned upon your agreement to the terms and conditions described below. The
effective “Grant Date” will be ______ __, ____, subject to your promptly
[electronically acknowledging and accepting] [signing and returning] a copy of
this Agreement (as defined below).

This Cash Unit Agreement (the “Agreement”) evidences the Award of the Units
pursuant to the Omnibus Plan. This Agreement and the Award of the Units are made
in consideration of your employment with the Company or your Employer (as
hereafter defined) and is subject to any applicable terms of the written
employment arrangements or successor agreement, as amended from time to time, to
which you are subject (“Employment Agreement”), if applicable, between you (the
“Employee”) and the Company or an Affiliate of the Company (the “Employer”). The
Award is subject in all respects to and incorporates by reference the terms and
conditions of the Omnibus Plan and any terms and conditions relating to Units or
this Award contained in the Employment Agreement (if applicable), and specifies
other applicable terms and conditions of your Award. You agree to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
(as defined in the Plan) concerning any questions arising under this Agreement
or the Omnibus Plan with respect to the Award.

Copies of the Plan and the Prospectus for the Plan, as amended or restated from
time to time (the “Prospectus”), are attached or have otherwise been
electronically provided to you. By executing this Agreement, you acknowledge
that you have received copies of the Plan and the Prospectus and have read,
understand and agree to all terms. You may request additional copies of the Plan
or Prospectus by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, MD 21210 (Phone: (410)
951-4867). You also may request from the Secretary of the Company copies of the
other documents that make up a part of the Prospectus (described more fully at
the end of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.    

1.Terminology; Conflicts.  The Glossary at the end of this Agreement includes
definitions of capitalized words used in this Agreement.  Unless otherwise
noted, all terms not defined in this Agreement (including the Glossary) have the
meanings given in the Omnibus Plan (or if applicable, the Employment Agreement).

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

1

 

--------------------------------------------------------------------------------

 

 

2.Vesting Terms and Conditions.  Notwithstanding any provision of the Omnibus
Plan or the Employment Agreement to the contrary, the following terms and
conditions will apply:

(a)Vesting.  All of the Units are nonvested and forfeitable as of the Grant
Date.  So long as your Service with the Company or an Affiliate of the Company
continues through the applicable date upon which vesting is scheduled to occur,
[To be Completed at Time of Award]; except none of the Units will become vested
and nonforfeitable after your Service with the Company and its Affiliates ceases
unless otherwise provided in this Agreement or the Employment Agreement (if
applicable).

(b)Acceleration of Vesting; Continued Post-Termination Vesting.  [To be
Completed at Time of Award]   

(c)Termination of Service; Forfeiture. [To be Completed at Time of Award]

3.Restrictions on Transfer.  You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Units, and unvested Units may not be subject to
execution, attachment or similar process.  Any sale or transfer, pledge, hedge,
hypothecation, encumbrance or other disposition, or purported sale or transfer,
pledge, hedge, hypothecation, encumbrance or other disposition, shall be null
and void.  The Company will not be required to recognize on its books any action
taken in contravention of these restrictions.

4.Payment. Subject to the provisions of Section 2 above, Units that vest and are
payable hereunder shall be paid within two and one-half months of the applicable
vesting date under Section 3(a) or Section 3(b) hereof. Such payment shall be
made in a lump sum cash amount determined by multiplying (i) the number of
vested Units that have become payable by (ii) the Fair Market Value (as defined
in the Omnibus Plan) of a share of common stock of the Company for the vesting
date.

5.Postponement of Payment.  The Company may postpone the delivery of payment for
the Units for so long as the Company determines to be necessary or advisable to
satisfy the following:

 

i.

compliance with any requests for representations; and

 

ii.

receipt of proof satisfactory to the Company that a person seeking payment for
the Units on your behalf upon your Disability (if necessary), or upon your
estate’s behalf after your death, is appropriately authorized.

6.Tax Withholding. By signing this Agreement, you authorize your Employer and
the Company to withhold any federal, state and local taxes required by law to be
withheld in

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

2

 

--------------------------------------------------------------------------------

 

 

connection with any tax withholding obligation on account of the vesting of
Units from the proceeds of the vested Units.

7.Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of the Omnibus Plan relating to adjustments for
changes in corporate capitalization and other extraordinary or unusual or
non-recurring events.  

8.Non-Guarantee of Employment or Service Relationship.  Nothing in the Omnibus
Plan or this Agreement alters your at-will or other employment status pursuant
to your Employment Agreement (if applicable) or other Service relationship with
your Employer and the Company. This Agreement is not to be construed as a
contract of employment or Service relationship between the Company (or your
Employer) or any of its Affiliates and you, nor as a contractual right of you to
continue in the employ of, or in a service relationship with, the Company (or
your Employer) or any of its Affiliates for any period of time.  This Agreement
does not limit in any manner the right of your Employer or the Company to
discharge you at any time with or without Cause or notice and whether or not
such discharge results in the forfeiture of any Units or any other adverse
effect on your interests under the Omnibus Plan.

9.Company’s Rights.  The existence of the Award and the Units does not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the common stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

10.Entire Agreement.  This Agreement, inclusive of the Omnibus Plan and the
terms of the Employment Agreement (if applicable) incorporated into this
Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Award and the Units. Any and all existing oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Award or the Units are superseded by this Agreement and are void
and ineffective for all purposes.

11.Conformity and Conflicts. Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Omnibus Plan or your Employment Agreement
(if applicable), the provisions of, first, the Omnibus Plan, second, this
Agreement, lastly, your Employment Agreement (if applicable), will control in
that order of priority, except in the case of Section 13 of this Agreement,
which will control in all cases.  

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

3

 

--------------------------------------------------------------------------------

 

 

12.Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and Units as
determined in the discretion of the Committee, except as provided in the Omnibus
Plan, the Employment Agreement (if applicable) or in any other written document
signed by you and the Company.

13.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions.  Any suit with respect to the
Award or the Units will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

14.Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s) as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

15.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16.Headings.  Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

17.Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The Glossary follows on the next page.}

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

4

 

--------------------------------------------------------------------------------

 

 

GLOSSARY

(a)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement (if applicable), and, in the absence of an effective
Employment Agreement (if applicable), means (i) conviction of or pleading of
nolo contendre to a felony, (ii) fraud on or misappropriation of any funds or
property of the Company, an Affiliate, customer or client, (iii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company and its Affiliates, (iv) dishonesty, (v)
engaging in any act or omission which is in material violation of any Company or
Employer policy, (vi) willful misconduct in connection with your duties or
responsibilities or otherwise, gross negligence in the performance of your
duties or responsibilities, or (vii) failure to perform your responsibilities in
the best interests of the Company or any of its Affiliates, each as determined
in good faith by the Company, which determination is conclusive.

(b)“Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity.   In the event that your employment or service relationship is with
a business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

(c)“Disability” has the meaning ascribed to such term or words of similar import
in your Employment Agreement (if applicable) and, in the absence of an effective
Employment Agreement (if applicable), means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in your death or which has
lasted or can be expected to last for a continuous period of not less than
twelve months. The Committee may require such proof of Disability as the
Committee in its sole discretion deems appropriate and the Committee’s good
faith determination as to whether and when you are disabled will be final and
binding on all parties concerned.

(d)“You,” “Your” means the recipient of the Award Shares as reflected in the
first paragraph of this Agreement.  Whenever the word “you” or “your” is used in
any provision of this Agreement under circumstances where the provision should
logically be construed, as

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

5

 

--------------------------------------------------------------------------------

 

 

determined by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Award Shares may be transferred by will or by the laws
of descent and distribution, the words “you” and “your” will be deemed to
include such person.

{Signature page follows}

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the date
electronically acknowledged and accepted by the award recipient.

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

 

 

2017 Omnibus Incentive Compensation Plan

Cash Unit Agreement

 

7

 